Citation Nr: 0315949	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  The appellant is the veteran's surviving spouse.

The appeal arises from a March 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for the cause of the veteran's death.  
The Board remanded the claim by a June 1999 decision.  The 
claim returns to the Board following additional development.


REMAND

The evidence of record shows that the veteran died at his 
residence in November 1995 at the age of 73.  The death 
certificate showed the cause of death as metastatic bladder 
cancer.  A March 1996 medical statement reflects that the 
veteran developed acute renal failure which precipitated 
cardiac arrhythmia.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for intermittent hematuria and for sacralization of 
the transverse processes of L5, bilateral, with lumbosacral 
strain and arthritis.  Those disabilities were each evaluated 
as 10 percent disabling from the veteran's discharge in 1945, 
and the evaluation of the lumbar disability was increased to 
20 percent in 1978.  The combined service-connected 
evaluation was 30 percent.

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  The 
veteran's surviving spouse contends that the veteran was 
entitled to service connection for hydronephrosis.  She also 
contends that the veteran hurt his kidneys in the fall in 
service which resulted in the veteran's back symptoms.  The 
appellant also contends that the hematuria and kidney 
problems the veteran was treated for in service led to the 
bladder cancer which caused his death.

In the 1999 Remand, the Board directed the RO to obtain a 
medical opinion as to when the veteran developed the bladder 
cancer listed in the death certificate as the cause of his 
death, and to obtain a medical opinion as to the impact of 
the service-connected intermittent hematuria on the veteran's 
health, the relationship between the service-connected 
hematuria and the cause of death, and whether the service-
connected hematuria accelerated the cause of the veteran's 
death.  Unfortunately, the opinions obtained require further 
clarification.  Stegall v. West, 11 Vet. App. 268 (1998).

Clinical information associated with the claims file reflects 
that relevant clinical records of the veteran's treating 
urologist, Dr. Wasko, have not been obtained in entirety, and 
the clinical records of the veteran's hospice care and of the 
physician who certified the veteran's death are not 
associated with the claims file.  These records should be 
obtained in order to obtain an opinion which responds to the 
questions posed in the Board's 1999 Remand and in order to 
fully consider the appellant's contentions.

The Board notes that, by a January 2003 supplemental 
statement of the case (SSOC), the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
enacted during the pendency of this appeal.  It is the 
Board's opinion that, under the recent decision of the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
must, at this time, remand the claim for further development 
and to afford the appellant due process of law as defined by 
the Federal Circuit decision.  The Board notes that it has 
been more than seven years since the issuance of the rating 
decision on which this appeal is based.  While Remand will 
further delay a final decision in the case, the appellant is 
entitled to due process and complete medical opinions which 
address all her contentions.   

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the appellant has been 
advised of the enactment of the VCAA, of 
her responsibilities under the Act, and 
of VA's duties and responsibilities under 
the Act.  The RO should specifically 
advise the appellant of the period of 
time in which she may timely submit or 
identify evidence which might 
substantiate her claim, and the RO should 
specifically advise the appellant as to 
when that period ends.

2.  The RO should ask the appellant to 
specifically identify whether the veteran 
was later hospitalized again subsequent 
to his hospital discharge in early 
September 1995.  If so, the appellant 
should provide the name and address of 
the facility and the approximate 
admission date, and the RO should request 
the records of the veteran's 
hospitalization.  Following any 
clarifying information needed from the 
appellant, the RO should obtain the 
clinical records of the physician who 
certified the veteran's death, as noted 
on the certificate of death.

The RO should request that Lehigh Valley 
Hospital provide any and all pathology 
reports available for the veteran from 
the earliest date available to the time 
of the veteran's death in November 1995.  
Lehigh Valley should also be requested to 
provide any and all reports of imaging of 
the kidneys, bladder, or genito-urinary 
system, to include x-rays, ultrasound, 
magnetic resonance imaging, and the like, 
from the earliest date available to the 
time of the veteran's death in November 
1995.

The RO should ask the appellant to 
identify the provider from whom the 
veteran received hospice care beginning 
in September 1995, and ask the appellant 
to provide an address so that the hospice 
care records may be obtained.

The RO should request the complete 
clinical records of the veteran's 
treatment by Dr. Wasko and his 
associates.  The last address for Dr. 
Wasko reflected in the records is 1111 
North 19th Street, Allentown, PA  18104.  
The RO should ask appellant whether she 
knows if Dr. Wasko is still at that same 
address.  

The RO should ask the appellant to 
identify, and provide the addresses for, 
any other non-VA urologist(s) who treated 
the veteran. 

The RO should afford the appellant the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist her to establish her claim, 
or other alternative records, including 
employment clinical records, reports of 
examinations conducted for purposes of 
insurance, or the like.  

3.  After the above development has been 
completed, and the appellant has 
identified any and all records which 
might be relevant and responses to 
requests for those records have been 
received, the RO should refer the 
complete claims folder should to a VA 
urologist to render detailed, annotated 
and comprehensive answers to the 
following questions:

(a) When did the veteran develop bladder 
cancer?  Is it at least as likely as not 
that the veteran developed bladder cancer 
as a result of hydronephrosis, or of a 
fall with injury to the back incurred in 
service?  Is it at least as likely as not 
that the bladder cancer which led to the 
veteran's death was incurred as the 
result of intermittent microhematuria 
diagnosed in service or pathology 
associated with such hematuria?  If it is 
at least as likely as not that renal 
calculi were associated with 
microhematuria, is it at least as likely 
as not that renal calculi were 
etiologically related to the veteran's 
diagnosed bladder cancer?

(b) What medical disorders other than 
bladder cancer, or metastasis thereof, 
may have impacted on the veteran's death?  
When did each of these disorders have its 
onset?  

(c) What impact did the veteran's 
service-connected intermittent hematuria 
have on his overall health, specifically 
on his death, the disabilities which 
caused her death, and/or his ability to 
withstand any of the disabilities which 
caused his death;

(d) Was the service-connected 
intermittent hematuria of such severity 
as to have a material influence in 
accelerating death; and

(e) Did the veteran's service-connected 
intermittent hematuria have resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing his 
death?

4.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required.  The RO should 
undertake any further development deemed 
appropriate.  After completing all 
appropriate development, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedure.  The purpose of this REMAND is to ensure that the 
appellant has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


